Citation Nr: 1446807	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  05-14 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right leg condition.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left leg condition.

3.  Entitlement to an effective date prior to October 21, 2003, for the award of service connection for a right leg condition.

4.  Entitlement to an effective date prior to October 21, 2003, for the award of service connection for a left leg condition.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for residuals of back and neck injury with spina bifida occulta L-5. 

8.  Entitlement to service connection for diabetes mellitus type II. 

9.  Entitlement to service connection for background diabetic retinopathy.

10.  Entitlement to service connection for hyperlipidemia.

11.  Entitlement to service connection for morbid obesity.

12.  Entitlement to service connection for major depression, also claimed as adjustment disorder with depressed mood, to include as secondary to physical problems caused by morbid obesity.  

13.  Entitlement to service connection for hypertension. 

14.  Entitlement to service connection for sleep apnea.  

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to July 1978.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  All claims previously denied, including service connection for residuals of a back and neck injury and major depression are being reconsidered pursuant to 38 C.F.R. § 3.156(c) (2013).  

This appeal has an extensive procedural history including action by the Board in August 2008, October 2009, and March 2011.  When this matter was before the Board in October 2009, the claims of entitlement to service connection for a right ankle disorder and a left ankle disorder were denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in September 2010, granting a joint motion for remand (JMR), which vacated the Board's October 2009 decision and remanded the case for compliance with the terms of the JMR.

Most recently, the issues of entitlement to service connection for a right ankle disorder and service connection for a left ankle disorder were before the Board in March 2012, at which time they were remanded to the agency of original jurisdiction (AOJ) for further development. 

In its March 2012 remand, the Board also found that a substantive appeal was not filed to perfect an appeal of the four issues involving the effective dates and initial evaluations assigned upon the grant of service connection for right and left leg conditions.  The Board determined that those issues were not on appeal before the Board at that time because a statement of the case (SOC) was mailed to the Veteran and his attorney in September 2011, but neither then filed a Form 9.  The Veteran appealed this part of the Board's March 2012 decision to the Court, which issued an order in January 2013 approving a JMR, which agreed that remand was necessary on the following grounds: 

Because the record contains the aforementioned November 14, 2011, document, which facially appears to be a substantive appeal of the September 12, 2011, SOC, the parties agree the Board clearly erred when it found that, subsequent to the September 2011 SOC, neither Appellant, nor his attorney, "filed a Form 9."

Accordingly, the Court vacated and remanded that part of the Board's March 20, 2012 decision "to the extent that it found Appellant did not respond to the September 2011 SOC wherein the RO denied his claims of entitlement to an effective date earlier than October 21, 2003 and to initial disability ratings in excess of 10% for his service-connected right- and left-leg conditions."

The Board notes that this issue is effectively moot at the present time in light of a supplemental statement of the case (SSOC) issued by the AOJ in August 2013 finding that the Veteran filed a timely substantive appeal as to all issues subject to the JMR.  The Board will proceed accordingly.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).    

In September 2013, the Veteran's attorney raised a new claim of service connection for a bilateral knee disorder.  The issue has not been adjudicated by AOJ.   Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  

The issues of (1) entitlement to an initial evaluation in excess of 10 percent for a right leg condition and (2) a left leg condition; (3) service connection for a right ankle disorder and (4) a left ankle disorder; (5) service connection for residuals of back and neck injury with spina bifida occulta L-5; (6) service connection for diabetes mellitus type II; (7) service connection for background diabetic retinopathy; (8) service connection for hyperlipidemia; (9) service connection for morbid obesity; (10) service connection for major depression, also claimed as adjustment disorder with depressed mood, to include as secondary to physical problems caused by morbid obesity; (11) service connection for hypertension; (12) service connection for sleep apnea; and (13) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability under VA law for which service connection may be granted.  

2.  The Veteran filed an original claim of service connection for right and left leg disabilities on March 22, 1995, which was finally adjudicated in a May 1996 rating decision.  

3.  The eventual grant of service connection for right and left leg disabilities was based in part based on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hyperlipidemia are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2013).

2.  The criteria for assignment of an earlier effective date of March 22, 1996, for the grant of service connection for a right leg disability, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156 3.400 (2013).

3.  The criteria for assignment of an earlier effective date of March 22, 1996, for the grant of service connection for a left leg disability, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. Pursuant to the Veterans Claims Assistance  Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, regarding the claim of service connection for hyperlipidemia, the claim is being denied as a matter of law.  Accordingly, the VCAA does not apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534 (2002).  Even if this were not the case, the Veteran was provided with VCAA notice in a September 2010 letter, which provided the above information.  Therefore, the duty was satisfied.  

Regarding the appeals for an earlier effective date, the Veteran was sent a comprehensive letter in March 2009, informing him of the information and evidence necessary to substantiate the claim of service connection.  Because the instant appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for the disabilities, no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  Any defect in the notice is deemed not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed regarding the duty to notify in this appeal.

B.  Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

Here, VA has met the duty to assist the Veteran in the development of the claims being decided herein.  The Veteran's available service treatment records (STRs) have been obtained.  To the extent the complete STRs are not available, extensive efforts have been made to obtain them, but they remain unavailable.  The Veteran has been repeatedly notified of this fact beginning from the 1990s.  Ultimately, however, the absence of the STRs is immaterial to the resolution of the appeals decided herein.  With regard to the claimed hyperlipidemia, the issue is denied on the legal basis that it is not a disability for which service connection may be granted.  Similarly, with regard to the appeals for an earlier effective date, the issue is resolved by granting an effective date as of the date the Veteran first filed a claim for the disabilities, and the absence of the STRs is not material to the question of when he first filed a claim, which is a question not materially in dispute.  

The available post-service records identified by the Veteran as relevant have also been obtained, including records from the Social Security Administration (SSA).




2. Duty to Provide Examination/Opinion

The Veteran has not undergone a VA examination to address the claimed hyperlipidemia.  Such a VA examination is not necessary, however, because the matter must be denied on a legal basis rather than a factual one.  In other words, the claim is denied because hyperlipidemia is a condition for which service connection may not be granted as a matter of law.  The evidentiary record undisputedly shows a diagnosis of the condition, but a VA examination cannot support a grant of service connection where the law precludes such a grant.  Accordingly, the evidence already of record is adequate to fully resolve this issue.  See 38 C.F.R. § 3.159(c)(4) (2013).

With regard to the appeals for an earlier effective date decided herein, a VA examination is likewise not needed.  The issues are resolved in the Veteran's favor based on when he first filed his claim, which concerns non-medical factual and legal issues.  A VA examination would only inform the question of when entitlement to service connection arose for the disabilities.  But, as explained herein below, the date entitlement arose is assumed to have been prior to when he filed an original claim of service connection for the disabilities.  Consequently, a VA examination is not needed to inform the resolution of this appeal.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Discussion

A.  Service Connection - Hyperlipidemia

The Veteran contends that service connection is warranted for hyperlipidemia.  




Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Hyperlipidemia, elevated triglycerides, and elevated cholesterol commenter are actually laboratory test results, and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule to address.  61 Fed. Reg. 20,440, 20,445 (1996).

Application

Here, there is no question that the Veteran is taking medication for hyperlipidemia.  However, hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities.  See 61 Fed. Reg. 20440.  Accordingly, service connection must be denied for this condition.  The Board has considered whether it may be in the Veteran's best interest to expand the scope of this claim to include any heart condition.  However, the Veteran has not identified such a heart condition in any of his written statements, nor do the medical records indicate such an abnormality.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board must decline to expand the scope of the appeal.  

This does not mean that the Veteran may not be rated for any symptoms of hyperlipidemia should such symptoms be shown to be due to a service-connected disability.  To the contrary, this would be the correct avenue for him to be compensated for hyperlipidemia.  At present, however, the Board is not presented with the question of whether a disability rating may be assigned on this basis.  Accordingly, it is outside the Board's jurisdiction.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").

B.  Effective Date 

The Veteran maintains that an effective date earlier than October 21, 2003, is warranted for the award of service connection for a right and left leg condition.

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).


(1) Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

If a claim becomes final by a claimant's failure to initiate or perfect an appeal, the original claim may nonetheless be reconsidered pursuant to 38 C.F.R. § 3.156(c).  

Under 38 C.F.R. § 3.156(c) in effect prior to October 6, 2006, where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating AOJ.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156 (prior to October 6, 2006).

Effective October 6, 2006, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  38 C.F.R. 3.156(c)(3).  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. 3.156(c)(3).  However, this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. 3.156(c)(2).  

By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

Application

After careful consideration in this case, the Board must find that the Veteran's original claim be reconsidered pursuant to 38 C.F.R. § 3.156(c).  

Specifically, the claims file shows that the Veteran filed an original claim of service connection on March 22, 1995, for the disabilities.  A first rating decision was issued in March 1996.  The claims were then reconsidered in a second rating decision, issued later in March 1996, after several private treatment records were received.  The Veteran initiated an appeal of this determination by filing an notice of disagreement (NOD) in May 1996.  A statement of the case (SOC) was issued later in May 1996.  Importantly, notice of the SOC was sent to a mailing address at 4XXX East 177th Street; it was not returned as undeliverable.  No further communication was received from the Veteran, including a VA Form 9.  

In light of this sequence of events, the Board must find that the original claim, filed on March 22, 1995, is final.  First, although new and material evidence was received after the initial rating decision, the matter was readjudicated in the second March 1996 rating decision.  Accordingly, the original claim did not remain pending by virtue of the additional private treatment records received.  See 38 C.F.R. § 3.156(b); Beraud v. McDonald, NO. 2013-7125, --- F.3d ----, 2014 WL 4473760, (Fed. Cir. September 12, 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).  Second, the SOC was sent to his latest address of record.  Therefore, the Board must presume that he received it.  By not filing a substantive appeal, as previously found by the Board in its October 2009 decision, the March 1996 RO rating decision became final.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.104(a) , 3.160(d), 20.302(a), 20.1103.  

The Veteran did not file to reopen this claim until October 23, 2003, which is the currently-assigned effective date.  

In a September 2013 brief, the Veteran's attorney argued that the grant of service connection in this case was based on service records received after the claim was first decided.  The attorney noted that the February 2010 rating decision granting service connection "showed under its heading Evidence 'Service treatment records dated July 9, 1976 through July 10, 1978' [] and further stated, 'The examiner states she reviewed the claims folder and found it is likely that your residual pain to the bilateral legs are secondary to your treatment for shin splints in service'[]."  

The attorney appears to be correct.  The grant of service connection was based on a December 2009 VA examiner's opinion, and this VA examiner specifically listed and relied on the Veteran's service entrance examination in reaching a favorable opinion.  That entrance examination does not appear to have been of record when the Veteran's original claim was last adjudicated in the May 1996 SOC.  

It is not entirely clear exactly when the entrance examination was first obtained.  Currently, the claims file contains two copies of this entrance examination.  The first copy is physically located in the claims file below the May 1996 SOC, which normally would indicate that it was already of record when that SOC was issued.  (The second copy was undebatably received on microfiche in March 2006.)  However, this entrance examination is not listed or identified as having been received in the SOC.  To the contrary, the claims file shows that the RO made repeated attempts to obtain the Veteran's before it issued the May 1996 SOC.  That SOC states "Attempts to locate the [V]eteran's service medical records through the National Personnel Records Center have been unsuccessful."  The Board must assume that this SOC correctly identifies the evidence of record at that time.  See Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying this presumption of regularity to procedures at the RO).  Accordingly, the entrance examination cannot be considered to have been of record at that time. 

Again, it is not clear when the first copy of this entrance examination was received.  Historically, it is not listed as evidence until the RO issued an (unrelated) rating decision in April 2004.  This chronology indicates that the entrance examination was obtained at some point in time between May 1996 and April 2004.  Regardless of the exact chronology, the grant of service connection was based in part on this entrance examination.  Accordingly, the RO should have reconsidered the original claim when granting service connection.  Application of 38 C.F.R. § 3.156(c) was warranted.

As a final matter, the Board takes notice that the Veteran's attorney wrote in September 2013 that the Veteran filed the original claim on February 28, 1995.  It is true that the Veteran signed the original application on that date.  However, it is date-stamped as having been received by VA on March 22, 1995.  Because it is the date of receipt, rather than the date of signature, that determines the effective date, the Board must assign the effective date as of March 22, 1995.  See 38 C.F.R. §§ 3.1(r), 3.400.

(2) Entitlement Arose

Because the Veteran's original claim is being reconsidered pursuant to 38 C.F.R. § 3.156(c), the remaining question concerns when entitlement to service connection arose.  

Entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, --- F.3d ----, 2014 WL 4400766, *3 (Fed. Cir. 2014).  Accordingly, it is the information in a medical opinion, and not the date the medical opinion that was provided that is relevant when assigning an effective date.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  And, if a veteran whose petition to reopen is granted and the claim is ultimately granted relies on the "receipt of the claim" prong of § 3.400, rather than the "date entitlement arose" prong, the claimant by definition had an entitlement to benefits that existed before the date of the relevant application to reopen.  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

In this case, the Board itself reopened the Veteran's claims in its October 2009 decision.  Service connection was subsequently granted.  By definition, this sequence of events means that he had an entitlement to benefits existing before the date of the relevant application to reopen.  See Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).  In fact, the VA's examiner's opinion indicates that the disability had arisen by the time of the March 22, 1995 claim.  The grant of service connection is recognition that the condition is a direct result of service.  See 38 C.F.R. § 3.303.  Accordingly, for purposes of this adjudication, the Board will assume that entitlement arose during service.

In summary, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that an effective date of March 22, 1995, is warranted for the award of service connection for a right leg condition and left leg condition.  The appeals are granted.  







ORDER

Service connection for hyperlipidemia is denied.  

An effective date of March 22, 1995, for the award of service connection for a right leg condition is granted.  

An effective date of March 22, 1995, for the award of service connection for a left leg condition is granted.  


REMAND

Increased Rating

The claims for initial evaluations in excess of 10 percent for a right and left leg condition must be remanded to obtain a new VA examination.  The outcome of these issues will also depend on the resolution of the initial rating assigned since the new effective date of March 22, 1995.  The appeal for a TDIU is likewise intertwined with these issues.  

Service Connection

The claims of service connection must be remanded for the following action.

A.  Missing Records

Initially, remand is necessary to obtain missing pertinent evidence.  This includes Workers' Compensation records and his VA Vocational Rehabilitation folders.  All of these records are potentially pertinent and must be obtained, if available.  

B.  VA Examinations

The Veteran's remaining claims are intertwined with each other.  For instance, he maintains that disabilities of the ankles and back may be directly due to service or secondary to shin splints (which is service-connected) or morbid obesity (which is not service-connected at present).  In support of these issues, the Veteran's attorney submitted information from Medical Disability Advisor stating that:

Pain from shin splints may force the individual to walk on the outside of the foot, placing additional stress on other muscles and tendons. Abnormal walking patterns (gait) can lead to back strain. Changes in posture or gait can also cause inflammation and arthritic changes in nearby joints (e.g., back, hip, knee, ankle). Untreated shin splints and uncorrected biomechanical malalignments in the legs and feet may result in stress fractures and even true fractures, potentially endangering normal function in affected legs.

This evidence indicates that the Veteran's ankles and back may have been affected by his service-connected shin splints.  A VA examination is necessary because this is a complex medical question outside the Board's competency to address.    

Similarly, the Veteran maintains that morbid obesity is secondary to his service-connected shin splints.  An August 2009 record from VA's mental health clinic documents the Veteran's complaints that he began gaining weight after he got out of service -- he had shin splints in service, and they started back after service, and he could then not do any exercise.  

The remaining service connection claims are intertwined with the claimed ankle disorders, back, and morbid obesity.  As such, they too must be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  He should also be asked to identify all Workers' Compensation claims he has submitted to any state or local agency.

The letter should request that he complete a release for all identified records.

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.

The Veteran should be provided an appropriate amount of time to submit this evidence.

2. Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  This should include Workers' Compensation records from any state agency.  

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.

3. Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.

4. All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file. If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

5.  Obtain the Veteran's VA Vocational Rehabilitation folder.  

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to evaluate his service-connected right and left leg disabilities.

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's condition in each leg.  This should include any orthopedic and/or neurologic manifestations associated with the condition in either leg.  

The examiner is also asked to evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Also, please articulate the reasoning underpinning all opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and information justify your opinion.  If the information requested in any question cannot be provided, explain why. A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed ankles and spine.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:

(a) Provide a current diagnosis for any and all disorders found extant in the right and left ankles, neck, and low back.  

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

(c) Notwithstanding the answer to question (b), is it at least as likely as not that a current disorder is proximately due to, the result of, or caused by the service-connected left and/or right leg condition, which involves shin splints? 

(d) Notwithstanding the answer to questions (b) and (c), is it at least as likely as not that a current disorder has been aggravated (made permanently worse or increased in severity) by the service-connected left and/or right leg condition, which involves shin splints?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions, please, please address whether there is any *medical* reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate.

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

(8)  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed morbid obesity, diabetes, hypertension, and sleep apnea.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:

(a)  For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

(b)  Notwithstanding the answer to question (b), is it at least as likely as not that a current disorder is proximately due to, the result of, or caused by any other medical condition.  

(c) Notwithstanding the answer to questions (b) and (c), is it at least as likely as not that a current disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions, please articulate the medical reasons underpinning your conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all actions set forth in paragraphs 1-8, plus any further action needed as a consequence of the development completed in paragraphs 1-8 above, readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


